Name: Council Regulation (EEC) No 1544/85 of 4 June 1985 revising the amounts for the documentary requirements in Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: trade;  international trade
 Date Published: nan

 7. 6. 85 Official Journal of the European Communities No L 148/3 COUNCIL REGULATION (EEC) No 1544/85 of 4 June 1985 revising the amounts for the documentary requirements in Protocol 1 con ­ cerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Second ACP  EEC Convention THE COUNCIL OF THE EUROPEAN C6MMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 485/85 of 26 February 1985 concerning the application of Decision No 2/85 of the ACP-EEC Council of Minis ­ ters on transitional measures valid from 1 March 1985(0, point (c) of the Protocol, the effective value of the limits expressed in the national currencies concerned, which correspond to the amounts laid down in Articles 6 and 1 6 of the Protocol, would be reduced ; whereas in order to offset such a reduction it is necess ­ ary to increase these amounts, HAS ADOPTED THIS REGULATION : Article 1 Protocol 1 to the Second ACP-EEC Convention is hereby amended as follows :  the amount laid down in Article 6 (1 ), point (b) is hereby increased to 2 355 ECU,  the amounts laid down in Article 16 (2) are hereby increased to 1 65 ECU and 470 ECU respectively. Article 2 Regulation (EEC) No 3150/83 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1985. Having regard to Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (2) to the Second ACP-EEC Convention, and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas Article 6 ( 1 ), point (d) of Protocol 1 provides that the Community may, where necessary revise the amounts for determining when forms EUR 2 may be used instead of movement certificates EUR 1 or when no documentary evidence of origin is required as laid down in Article 1 6 of the said Protocol ; whereas the amounts in question were most recently revised by Regulation (EEC) No 3150/83 (3) ; Whereas as a consequence of the automatic change, which takes place every two years, of the base date provided for in the second sentence of Article 6 ( 1 ), This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1985. For the Council The President L. GRANELLI (') OJ No L 61 , 1 3 . 1985, p. 1 . 0 OJ No L 347, 22. 12. 1980, p. 73 . (3) OJ No L 309, 10 . 11 . 1983, p . 4.